Citation Nr: 1758714	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-12 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability (claimed as jumper's knee).

2.  Entitlement to service connection for a left knee disability (claimed as jumper's knee).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 and June 2000.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  

While the issue was characterized in the June 2011 decision as a claim to reopen service connection for right and left jumper's knee, the Board finds that the Board finds that the RO correctly recharacterized the issue as one for service connection in a March 2014 statement of the case, stemming from the initial claim for service connection July 2009.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  

The Veteran was afforded a VA examination in January 2014 to address his bilateral knee disability.  Since that time, he has submitted additional medical evidence identifying diagnoses of arthritis in both knees and MRI evidence of a history of a meniscal tear of the right knee, in addition to the diagnosis of chondromalacia of both knees considered by the VA examiner.  Additionally, in November 2016 Board hearing testimony, the Veteran described knee pain in service, to include being seen for sick call for knee pain, without specific injury to the knee.  He contends, in Board hearing testimony, that the January 2014 VA examination was inadequate and did not consider the severity of his current knee disability absent injury to the knees post-service.  In light of the Veteran's additional diagnoses and contentions, the Board finds that a remand for an updated VA examination is warranted.    

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the Veteran for an updated VA orthopedic examination to address the claim for service connection for a bilateral knee disability.  The record should be made available to the examiner for review. 

The VA examiner should identify all current bilateral knee diagnoses, to include arthritis, chondromalacia, and a history of a meniscal tear of the right knee, and should state whether it is at least as likely as not that any such diagnosis was incurred in service, to include as due to multiple parachute jumps in service. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for his or her opinion with references to the evidence of record. In rendering an opinion, the examiner should review the Veteran's hearing testimony, to include his assertion that he experienced knee pain in service, and the examiner should address the Veteran's contention with regard to the severity of his current knee disability absent any evidence of post-service injury to the knees.   

2. After all development has been completed, the AOJ should review the case again based on the additional evidence.  If any benefit sought on appeal remains denied, the AOJ should furnish the Veteran and her representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

